Per Curiam. The appellant, Vaugn Young, filed his abstract and brief in this case. The State filed the appellee’s brief. Prior to the time his reply brief was due, the appellant’s attorney realized that his abstract was insufficient and filed a motion asking that he be allowed to supplement his abstract and brief. Since the case is not yet ready for submission, we grant the motion and allow the appellant fifteen days within which to file a substituted abstract and brief.  Rule 9(e)(2) of the Rules of the Supreme Court and Court of Appeals provides that, when it does not cause an unreasonable or unjust delay in the deposition of an appeal, an appellant’s attorney may be allowed time to reprint his brief, at his own expense, to conform to Rule 9(d). Granting the motion in this case will not cause an unjust delay since the case is not yet ready for submission and other cases are ready for submission. Upon filing of the substituted abstract and brief, the appellee will be afforded an opportunity to revise or supplement its brief, at the expense of the appellant’s counsel.